McMurray, Presiding Judge.
This case first appeared in Boyd v. Crawford, 231 Ga. App. 169 (498 SE2d 762), where we held that the trial court improperly entered judgment for Michelle D. Crawford as the trial court indicated it had based its decision in part because James Boyd failed to attend a hearing. Because OCGA § 9-11-41 (b) (1) limited the trial court to dismissing Boyd’s complaint without prejudice, we vacated the trial court’s judgment and remanded the case for entry of an order and judgment dismissing Boyd’s action without prejudice. Id. at 170-171 (3). This appeal followed the trial court’s subsequent order dismissing Boyd’s action without prejudice. Held:
1. Boyd asserts the same enumeration of errors that he asserted in his first appeal. We considered Boyd’s enumeration of errors and brief in his first appeal and determined that, but for a technicality, there was no basis for reversing the trial court’s order adjudicating *455Boyd’s claims. Boyd, 231 Ga. App. at 170 (2), (3), supra. We have considered Boyd’s enumeration of errors and brief in the case sub judice and find no basis for reversing the trial court’s order dismissing Boyd’s action without prejudice.
Decided April 23, 1999
Reconsideration dismissed June 8, 1999.
James Boyd, pro se.
Deming, Parker, Hoffman, Green & Campbell, James R. Green, Jr., for appellee.
2. Crawford’s motion for imposition of a penalty pursuant to Court of Appeals Rule 15 (b) is denied.

Judgment affirmed.


Andrews and Ruffin, JJ, concur.